COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


LYNCHBURG CITY SCHOOLS
AND
TRIGON ADMINISTRATORS                            MEMORANDUM OPINION *
                                                     PER CURIAM
v.   Record No. 2498-95-3                          APRIL 23, 1996

SNOWIE A. E. DALTON


                                        FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (Gregory P. Cochran; Caskie & Frost, on
            brief), for appellants.

            (Sherwood S. Day; Day & Current, on brief),
            for appellee.



     Lynchburg City Schools and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in holding employer responsible for

the cost of medical treatment rendered to Snowie A. E. Dalton by

Dr. Verna Lewis.   Specifically, employer argues that the

commission erred in finding that Dalton had "good reason" for

seeking medical treatment from Dr. Lewis.      Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.    Rule 5A:27.
     On June 10, 1993, Dalton, a cafeteria worker, injured her

neck in the course of her employment.      Employer accepted Dalton's

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
claim as compensable and the commission entered an award.

     Dalton initially came under the care of Dr. Edward Stoll, a

general practitioner.    Dr. Stoll treated Dalton conservatively,

and, upon his retirement, referred her to Dr. William Sullivan.

On July 2, 1993, Dalton began treating with Dr. Sullivan, who

diagnosed a cervical thoracic strain and treated Dalton

conservatively.   On October 4, 1993, Dr. Sullivan released Dalton

to return to her regular work.   However, due to Dalton's

persistent complaints of neck pain, Dr. Sullivan referred her to

Dr. Joseph H. Wombwell, an orthopedist.
     On October 14, 1993, Dr. Wombwell noted "some definite

psychological factors," referred Dalton to a psychologist, and

Dr. Wombwell released her to return to work.   When Dr. Wombwell

saw Dalton again on December 10, 1993, he offered her no specific

treatment and told her to return on an as-needed basis.     On May

13, 1994, Dr. Wombwell found minimal narrowing at the C5-6 level.

He advised Dalton to do neck exercises, to return to work, and

to return to him if her pain worsened.

     On September 27, 1994, Dalton sought medical treatment from

Dr. Lewis.   Dalton took this action on the advice of her

attorney, because her symptoms had continued without relief and

without a known cause.   Dr. Lewis ordered an MRI, which revealed

"moderate diffuse disc bulge . . . at C5-6 level causing moderate

anterior impression upon the thecal sac."   Dr. Lewis prescribed

medication and ordered physical therapy.




                                  2
     The full commission affirmed the deputy commissioner's

finding that Dalton had "good reason" to seek medical care from

Dr. Lewis.    In so holding, the commission made the following

findings:
             "[Dalton] complained of unremitting neck
             pain" to her authorized physicians. These
             doctors essentially concluded that [Dalton]
             had a resolved soft tissue injury and her
             remaining complaints were based on
             "psychological" factors and "secondary gain."
              The Deputy Commissioner concluded that
             "[Dalton] understandably sought treatment
             elsewhere" and "fortuitously underwent
             cervical MRI scanning" by Dr. Lewis, who
             detected a disc defect. Although Dr. Lewis
             is not treating [Dalton] surgically at this
             point, this avenue is now open to [Dalton] if
             symptoms continue unabated.

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.     James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     "Without a referral from an authorized treating physician,

Code § 65.2-603(C) provides for treatment by an unauthorized

physician in an 'emergency' or 'for other good reason.'"
Shenandoah Products, Inc. v. Whitlock, 15 Va. App. 207, 212, 421
S.E.2d 483, 485 (1992).
          [I]f the employee, without authorization but
          in good faith, obtains medical treatment
          different from that provided by the employer,
          and it is determined that the treatment
          provided by the employer was inadequate
          treatment for the employee's condition and
          the unauthorized treatment received by the
          claimant was medically reasonable and
          necessary treatment, the employer should be
          responsible, notwithstanding the lack of
          prior approval by the employer.




                                   3
Id. at 212, 421 S.E 2d at 486.

     Dalton's testimony and the medical records provide ample

credible evidence to support the commission's factual findings.

These findings support the commission's conclusion that Dalton

acted in good faith when she sought treatment from Dr. Lewis,

that the treatment provided by Dalton's authorized physicians was

inadequate to diagnosis her condition, and that Dr. Lewis'

treatment was medically reasonable and necessary.   Despite

Dalton's continuing cervical pain, none of her authorized

physicians determined the cause of her condition or offered her

the option of undergoing imaging studies.
     We find that the commission did not err in holding employer

responsible for the cost of Dr. Lewis' treatment.   Therefore, we

affirm the commission's decision.

                                        Affirmed.




                                 4